TILED

feet s 5 2011

Clerk ‘:.S. District & Bankruptcy

UNITED sTATEs DISTRICT CoURT c°um urine Dist"°t °f °°'"'"""*‘

FOR THE DISTRICT OF COLUMBIA

THOMAS FRANKLIN CROSS, JR., §
Plaintiff, §
v. g Civil Action No.  9

UNITED STATES OF AMERICA, et al., §
Defendants. §

)

MEMORANDUM OPINION

This matter is before the Court for consideration of plaintiff s application to proceed in
forma pauperis and pro se complaint. The Court will grant the application and dismiss the
complaint.

Plaintiff, who currently is incarcerated in North Carolina, alleges that federal govemment
and the Clerk of the Court have conspired to deny him "his 5"‘ Amendment right to appeal
judgment entered in case number ll l94O on 25"‘ day of October 2()11, by refusing to file his
notice of appeal." Compl. at 3. He demands a "permanent injunction causing defendants to
immediately file [his] notice of appeal," as well as an award of court costs, attorney fees, and
compensatory damages." Id. at 4.

Review of the Court’s docket reveals that the Clerk of Court filed plaintiffs notice of
appeal on November 14, 20ll [Dkt. #5], see Notice of Appeal, Cross v. United Stales, No. ll-

1940 (D.D.C. filed Nov. ]4, 201 l), and transmitted the notice of appeal to the United States

Court of Appeals for the District of Columbia Circuit on December 6, 2011 [Dkt. #6]. lt appears,
then, that plaintiffs sole claim is moot.
The Court will dismiss this action for failure to state a claim upon which relief can be

granted. See 28 U.S.C. § l9l5A(b). An Order consistent with this Memorandum Opinion will

wmata

United States District Judge

be issued separately on this same date.

DATE; ,'L{(g/g@|l